Citation Nr: 0127528	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  01-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
elbow injury claimed as secondary to service-connected left 
knee disability.

2.  Entitlement to service connection for residuals of a 
right shoulder injury claimed as secondary to service-
connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
October 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2001, a statement of the 
case was issued in May 2001, and a substantive appeal was 
received in June 2001.  A personal hearing was conducted at 
the RO in August 2001.


REMAND

The veteran contends that he suffers from residuals of 
injuries to the left elbow and right shoulder which resulted 
when he fell on September 30, 1999, after his service-
connected left knee gave way.  The Board notes that service 
connection has been established for internal derangement of 
the left knee, rated as 20 percent disabling under Diagnostic 
Code 5257 which contemplates recurrent subluxation or lateral 
instability of the knee.  Service connection has also been 
established for degenerative joint disease of the left knee 
with decreased range of motion, rated as 10 percent disabling 
under range of motion rating criteria. 

The veteran has submitted statements and offered sworn 
testimony regarding the circumstances of the fall on 
September 30, 1999.  His spouse has offered a supporting 
statement and testimony.  It appears that after the fall the 
veteran was transported by emergency medical personnel to 
Hermann Hospital in Houston, Texas where he was admitted for 
treatment.  Although the claims file includes a copy of a 
report of right shoulder surgery accomplished on October 1, 
1999, it does not appear that any medical reports documenting 
the nature of the injuries treated by the emergency response 
vehicle team and the hospital emergency room have been 
obtained.  Given the nature of the veteran's contentions, the 
Board finds that such contemporaneous medical records are not 
only relevant, but may be of particular significance in 
determining the types of injuries suffered on September 30, 
1999, and the cause of those injuries.  

The Board also notes that the veteran has indicated that as a 
result of the September 30, 1999, fall he suffered injuries 
to the right eye area and the right knee.  It would appear 
that such statement constitutes an implicit claim of service 
connection for an injury to the right eye area and the right 
knee.  Clarification and appropriate action is therefore 
necessary. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative and take appropriate 
action to clarify whether the veteran is 
also advancing service connection claims 
with regard to injuries to the right eye 
area and right knee.  If so, appropriate 
development should be accomplished.  

2.  After obtaining any necessary consent 
to the release of medical records from 
the veteran, the RO should contact 
Hermann Hospital, Houston, Texan, and 
request copies of all medical records 
pertaining to the admission of the 
veteran on September 30, 1999, including 
but not limited to the report of the 
emergency medical response unit which 
apparently transported the veteran to the 
hospital and emergency room records.  If 
necessary, the RO should also contact the 
emergency medical response unit itself to 
obtain pertinent records of the September 
30, 1999, injury.  

3.  After completion of the above, the 
veteran's claims file should be reviewed 
by an appropriate VA medical doctor for 
the purpose of ascertaining the nature 
and cause of the injuries sustained on 
September 30, 1999.  As to any 
disabilities for which the veteran is 
claiming service connection, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that such 
disabilities are due to the service-
connected left knee giving way on 
September 30, 1999.  A detailed rationale 
for all opinions offered would be helpful 
and is hereby requested. 

4.  After completion of the above, if it 
is determined that the veteran is 
advancing claims of service connection 
for injuries to the right eye area and 
the right knee, the RO should properly 
adjudicate those claims and notify the 
veteran and his representative of the 
decision, including the need to file a 
timely notice of disagreement if the 
veteran wishes to initiate an appeal from 
any determination regarding those issues.  
If he files a timely notice of 
disagreement, a statement of the case 
should be issued so that the veteran will 
have the opportunity to complete an 
appeal as to either or both of those 
issues by filing a timely substantive 
appeal. 

5.  The RO should then review the 
expanded record and determine whether 
service connection for right shoulder 
disability and for left elbow disability 
is warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing any issue which remains 
denied.  After the veteran and his 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review of all issues properly in 
appellate status.  

The purpose of this remand is to ensure that all relevant 
evidence is obtained and considered in connection with the 
veteran's appeal.  The veteran and his representative have 
the right to submit additional argument and evidence in 
connection with the matters addressed by the Board in this 
remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 and Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



